PER CURIAM.
The question involved in this proceeding is whether a bankrupt who has failed to apply .for his discharge within the time limited by. section 14 of the act of July 1, 1898 (30 Stat. 550, c. 541 [U. S. Comp. St. 1901, p. 3427]), can thereafter file a second petition, and obtain a discharge from the debts which were scheduled and provable in the previous bankruptcy. The' question has been so frequently answered in the negative that we deem it unnecessary to add anything to what the courts.,have said on the subject.., Kuntz v. Young, 12 Am. Bankr. Rep. 505, 131 Fed. 719, 65 C. C. A. 477; In re Weintraub (D. C.) 13 Am. Bankr. Rep. 711, 133 Fed. 1000; In re Kuffler (D. C.) 144 Fed. 445. Our own views, though upon a somewhat different state of facts, will be found in Re Fiegenbaum, 121 Fed. 69, 57 C. C. A. 409. In that case we said:
“The bankrupt is not entitled to prosecute proceedings for a discharge, the debts and assets being the same as in the former case, and therefore he should not be permitted to begin such proceedings.”
The order is affirmed.